JONES, Judge.
This is an action in admiralty to recover damages for injuries caused by respondent’s acts.
To its answer, filed April 26, 1949, respondent attached eleven interrogatories. At this date libelant has failed to answer these interrogatories.
Respondent now moves to dismiss this action pursuant to Rule 32(c)(d), Federal Rules of Civil Procedure, 28 U.S.C.A., for failure to answer the interrogatories.
The Court under Admiralty Rule 32c (d), 28 U.S.C.A. in its discretion may grant the relief asked for by this motion. The failure of libelant-to answer the interrogatories although more than nine months have elapsed since their service, and the failure to oppose this motion to dismiss, indicate that libelant no longer desires to continue the action, and it accordingly will be dismissed.